MEMORANDUM**
Jose Alberto Saavedra-Rios appeals his guilty-plea conviction and 121-month sentence for possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Saavedra-Rios has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Saavedra-Rios has not filed a pro se supplemental brief. The government has not filed a responding brief.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.